Title: The American Commissioners to [the Conde de Sousa Coutinho], 26 April 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Sousa Coutinho, Vicente, conde de


Sir
Paris, April 26. 1777.
The Congress of the United States of America have seen a paper purporting to be an Edict of his Portuguese Majesty, dated at the Palace of Ajuda, the 4th. of July, 1776. in which the said States are treated with Contumely, their Ships however distress’d, forbidden to enter any Port in his Dominions; and his Subjects every where forbidden to afford them the least Shelter or Relief. But as this Instrument has not been communicated to the Congress with any Circumstance of Authenticity, and appears only in the Gazettes which frequently containing fictitious Pieces are not to be rely’d on; as a long Friendship and Commerce has subsisted between the Portuguese and the Inhabitants of North America, whereby Portugal has been supplied with the most necessary Commodities in Exchange for her Superfluities, and not the least Injury has ever been committed or even offered by America to that Kingdom; the United States can scarce bring themselves to believe that the said Edict is genuine, and that Portugal which but little more than a Century since, was with respect to its former Government in a Situation similar to theirs, should be the first to reproach them with it as a Crime that rendered them unworthy the common Rights of Humanity; and should be the only Power in Europe that has rejected their Commerce and assumed to judge of their Cause, and condemn them without Authority, Hearing or Enquiry: We therefore being Ministers of the Congress of the said United States have been charged by them to represent to his most faithful Majesty their sincere desire to live in Peace with all Mankind, and particularly with his Nation; that if he has been by their Enemies surprised into the issuing such an Edict, he would be pleased in his Wisdom to reconsider and revoke it; and that he would henceforth permit the continuance of the said Friendly and Commercial Intercourse between his People and theirs which has ever been so advantageous to both: This Representation we now take the Liberty of making to your Court through the Medium of your Excellency; and whatever might have been its Reception if it had been made before the late Change, we do not now allow ourselves to doubt of its having in due time a favourable Answer, being persuaded from the equitable Character of the present Government, that the Measure in question cannot be approved of, and such unworthy Treatment continued towards an inoffensive and Friendly People. With great Respect, we have the Honour to be Your Excellency’s most obedient and most humble Servants,
B FranklinSilas DeaneArthur Lee
Commissioners Plenipotentiary for the United States of North AmericaHis Excellency the Ambassador from Portugal
 
Notation by Franklin: Portugal [In another hand:] Letter from Commrs to the Ambassador from Portugal, at the Court of France. [In a third hand:] Ap. 26. 77.
